Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-15 directed to species non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.

The application has been amended as follows: 
Please cancel claims 14-15.

Allowable Subject Matter
1.	Claims 1-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to a fifth wiring provided over the second wiring and the third wiring, the fifth wiring being separated from the fourth wiring in the first direction, the fifth wiring 30overlapping with the second wiring and the third wiring when viewed from the above; a plurality of second memory cells provided between the fourth wiring and the seventh wirings and between the fifth wiring and the seventh  a plurality of fourth memory cells provided between the sixth wiring and the eighth wirings, the fourth memory cells overlapping with the third memory cells when viewed from the above; a first connection wiring provided above the 57 / 75G10023485-US-A(FMMU0062-US-A) substrate, the first connection wiring being provided at least partially under a portion where the first wiring and the third wiring are separated; a second connection wiring provided between the first 5wiring and the third wiring so that a longitudinal direction extends along a third direction intersecting with the first direction and the second direction, the second connection wiring connecting the sixth wiring and the first connection wiring;  10a third connection wiring configured to connect the first wiring and the first connection wiring; a fourth connection wiring configured to connect the third wiring and the first connection wiring; a fifth connection wiring provided above the 15substrate, the fifth connection wiring being provided at least partially under a portion where the second wiring and the third wiring are separated; and a sixth connection wiring provided between the second wiring and the third wiring so that a longitudinal 20direction extends along the third direction, the sixth connection wiring connecting the fifth wiring and the fifth connection wiring.
4.	With respect to dependent claims 2-13, since these claims are depending on claim 1, therefore claims 2-13 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Jeong et al (Pub. No.:  US 2019/0172502), FURUHASHI et al (Pub. No.:  US 2013/0237028).
		Jeong et al (Pub. No.:  US 2019/0172502) shows the multi-level memory structure with break region.
FURUHASHI et al (Pub. No.:  US 2013/0237028) shows multiple memory stacking structure.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



HY
01/29/2021
/HAN YANG/
Primary Examiner, Art Unit 2824